Citation Nr: 1046072	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for Gulf War Syndrome, also 
claimed as skin condition, depression, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's claims file has since 
been transferred to the RO in New York, New York for further 
handling.

In his July 2007 substantive appeal, the Veteran initially 
requested that he be scheduled for a video conference hearing to 
be held before the Board.  In September 2009, the Veteran 
withdrew his request for a video conference hearing.  The Veteran 
has not requested a new hearing.  Thus, there is no hearing 
request pending at this time.

In a June 2007 rating decision, the RO denied service connection 
for scars of the hand, posttraumatic stress disorder, lymph node 
disability, sinusitis, tinnitus, and a back disability.  In July 
2010, the Veteran submitted a notice of disagreement as to all 
the issues.  In August 2008, the RO granted service connection 
for residuals of a right hand burn.  It also issued a statement 
of the case as to the remainder of the issues that had been 
denied in the June 2007 rating decision.  The scars on the hand 
issue is not on appeal due to the award of the benefit after the 
denial.  The other issues are also not on appeal because the 
Veteran has not submitted a substantive appeal as to any of those 
issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of his claim for service connection for Gulf War 
Syndrome, also claimed as skin condition, depression, and 
headaches, the Veteran has submitted VA treatment records that 
pertain to outpatient treatment at the VA Medical Center (VAMC) 
in Bronx, New York from January 2006 to April 2007 and in 
Brooklyn, New York from November 1997 to February 2007.  This 
evidence was not submitted with a waiver of review by the agency 
of original jurisdiction executed pursuant to 38 C.F.R. 
§ 20.1304(c) (2010).  The Board notes, however, that the RO's 
December 2006 rating decision and June 2007 Statement of the Case 
acknowledge receipt and review of Bronx VAMC treatment records 
only through December 2005 and Brooklyn VAMC treatment records 
only through September 2002.  Under the circumstances, it appears 
that the complete VAMC treatment records were not available 
and/or were not considered by the RO in its prior adjudication of 
the Veteran's claim.

Pursuant to 38 C.F.R. § 19.31(b)(1), the RO is required to issue 
a Supplemental Statement of the Case where it has received 
additional pertinent evidence subsequent to the issuance of its 
Statement of the Case.  The Bronx VAMC treatment records after 
December 2005 and Brooklyn VAMC treatment records after September 
2002 are relevant to treatment and diagnosis of the Veteran's 
claimed Gulf War Syndrome.  As such, the RO/AMC should 
readjudicate the Veteran's claim taking into consideration the 
treatment records from Bronx VAMC since December 2005 and 
Brooklyn VAMC records since September 2002.  If the RO's decision 
remains adverse to the Veteran, it should issue to the Veteran a 
Supplemental Statement of the Case and afford the Veteran an 
opportunity to respond pursuant to 38 C.F.R. § 20.302(c).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the Veteran's 
claim of entitlement to service connection 
for Gulf War Syndrome, also claimed as skin 
condition, depression, and headaches.  In 
readjudicating the claim, the RO should 
consider all evidence in the claims file 
including the Veteran's complete VA 
outpatient treatment records.  If the RO's 
determination remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
provided an opportunity to respond in a 
manner consistent with 38 C.F.R. § 20.302(c).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

